Citation Nr: 0629851	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  03-18 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder has 
been received, and if so, whether service connection for that 
disability is established.

2.  Whether new and material evidence to reopen a claim for 
direct service connection for sleep apnea has been received.

3.  Entitlement to an increased (compensable) rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1952 to July 
1956.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2002 rating action that denied a compensable 
rating for hemorrhoids, and service connection for an 
acquired psychiatric disorder on the grounds that new and 
material evidence to reopen the claim had not been received.  
This appeal also arises from a December 2002 rating action 
that denied direct service connection for sleep apnea.  The 
veteran filed a Notice of Disagreement in February 2003, and 
the RO issued a Statement of the Case (SOC) in April 2003.  
The veteran filed a Substantive Appeal in June 2003.

In April 2005, the veteran testified during a Board hearing 
before a Veterans Law Judge (VLJ) in Washington, DC.  After 
the Board notified him that parts of the hearing tape were 
inaudible, he elected to have another hearing.  In June 2006, 
the veteran offered his testimony during a hearing before the 
undersigned VLJ in Washington, D.C.; a transcript of that 
hearing is of record.  During the hearing, the veteran 
submitted evidence-consistent of a physician's statement, 
and a copy of a service medical record (annotated) along with 
waiver of initial RO consideration of the evidence.  The 
Board accepts this evidence for inclusion in the record on 
appeal.  See 38 C.F.R. § 20.800 (2006).

The Board's decision reopening the claim for service 
connection for an acquired psychiatric disorder is set forth 
below.  The claim for service connection for an acquired 
psychiatric disorder, on the merits, as well as the claims 
for a higher rating for hemorrhoids and the petition to 
reopen the claim for direct service connection for sleep 
apnea has been received, are addressed in the remand 
following the order; those matters are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the appellant when further action, on 
his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the request to reopen the claim for service 
connection for an acquired psychiatric disorder has been 
accomplished.

2.  The RO denied service connection for an acquired 
psychiatric disorder by rating action of December 1985; 
although the veteran was notified of the denial by letter of 
January 1986, but he did not initiate an appeal.

3.  Evidence associated with the claims file since the 
December 1985 rating action bears directly and substantially 
upon the issue of service connection for an acquired 
psychiatric disorder; is neither cumulative nor redundant; 
and by itself is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1985 rating action denying service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302,  20.1103 (2006).

2.  Since December 1985, new and material evidence to reopen 
the claim for service connection for an acquired psychiatric 
disorder has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In view of the favorable disposition on the issue of new and 
material evidence to reopen the claim for service connection 
for an acquired psychiatric disorder, the Board finds that 
all notification and development action needed to render a 
fair decision on this aspect of the appeal has been 
accomplished.

II.  Application to Reopen the Claim for Service Connection 
for an                             Acquired Psychiatric 
Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002);     38 C.F.R. § 3.303 
(2006).  

The veteran's claim for service connection for an acquired 
psychiatric disorder was previously considered and denied by 
rating action of December 1985.  The evidence then considered 
included the veteran's service medical records, and post-
service private and VA medical records.  The RO denied the 
claim because the veteran was psychiatrically normal in 
service, and an acquired psychiatric disorder was first 
manifested many years post service.  The veteran was notified 
of that rating action by letter of January 1986, but he did 
not initiate an appeal.

Because the veteran did not appeal the December 1985 denial, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

VA may, however, reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

The current claim was filed in April 2001.  With respect to 
attempts to reopen previously-denied claims prior to August 
29, 2001, 38 C.F.R. § 3.156(a) provides that "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

38 U.S.C.A. § 5108 requires a review of all evidence 
submitted by or on behalf of a claimant since the last final 
denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
In this case, the last final denial pertinent to the claim 
for service connection for an acquired psychiatric disorder 
was that by rating action of December1985.  Furthermore, for 
purposes of the "new and material evidence" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

In this case, following the veteran's April 2001 application 
to reopen the claim for service connection for an acquired 
psychiatric disorder, the RO denied service connection by 
rating action of April 2002 on the grounds that new and 
material evidence to reopen the claim had not been received.  

However, during the June 2006 Board hearing, the veteran 
submitted a statement from a VA physician who diagnosed an 
acquired psychiatric disorder-post-traumatic stress disorder 
(PTSD)-and opined that the disorder was related to an 
incident of the veteran's military service, noting that the 
veteran was treated in service with medication for anxiety as 
a result of that incident.

The Board finds that the April 2006 VA physician's diagnosis 
and opinion is "new" evidence, in that it was not 
previously submitted to agency decisionmakers, bears directly 
and substantially upon the specific matter under 
consideration, and is neither cumulative nor redundant.  The 
Board also finds that this evidence is "material" for the 
purpose of reopening the claim, as, by itself, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

As new and material evidence has been received, the Board 
finds that the criteria for reopening the claim for service 
connection for an acquired psychiatric disorder are met.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for an acquired 
psychiatric disorder has been received, the appeal is granted 
to this extent.


REMAND

The Board finds that further RO action on the claims for 
service connection for an acquired psychiatric disorder and 
sleep apnea, as well as the claim for a compensable rating 
for hemorrhoids, is warranted.  

In view of the Board decision reopening the claim for service 
connection for an acquired psychiatric disorder, as noted 
above, RO adjudication of the claim on the merits, in the 
first instance, is warranted,  must now proceed to adjudicate 
the claim for service connection on the merits.

With respect to the veteran's June 2002 claim for direct 
service connection for sleep apnea, the Board notes that the 
RO previously denied direct service connection for that 
disorder by rating action of October 2000.  Appellate review 
discloses that in the December 2002 rating action on appeal, 
the RO continued denial of direct service connection for 
sleep apnea, but failed to properly consider and discuss the 
finality of the previous rating action or the requirements 
for reopening the claim.  Further, the April 2003 SOC does 
not reflect RO consideration of the legal authority governing 
finality and the requirements for reopening that previously-
disallowed claim.  The Board thus finds that due process of 
law requires that this action be accomplished on remand.

With respect to the claim for a compensable rating for 
hemorrhoids, the Board notes that, during the April 2005 
Board hearing, the veteran testified that he underwent 
hemorrhoid surgery at the VA Medical Center (VAMC) in 
Washington, D.C. in October 2004.  The Board notes that 
records of such surgery and follow-up treatment are not 
contained in the claims file.  During the June 2006 Board 
hearing, the veteran's representative suggested that a new VA 
examination be conducted to determine the current extent and 
degree of severity of the veteran's hemorrhoid disability.  

Under the circumstances, the Board finds that equitable 
adjudication of this claim requires that the veteran be 
afforded a contemporaneous VA hemorrhoid examination.   
Hence, the RO should arrange for the veteran to undergo VA 
examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report for the scheduled examination, without good cause, 
shall result in denial of the claim for an increased rating.  
See 38 C.F.R. § 3.655(b) (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to him and his representative by the 
pertinent VA medical facility at which it was to have been 
conducted.  

Prior to arranging for the requested VA examination, the RO 
must obtain and associate with the claims file all records of 
pertinent outstanding medical treatment of the veteran, to 
ensure that the record is complete and that the examiner has 
his fully documented medical history.  As noted above, the 
record indicates continuing treatment of the veteran for 
hemorrhoids at the Washington, D.C. VAMC.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain and associate with 
the claims file all outstanding pertinent VA records from the 
abovementioned facility from 2004 to the present time, 
following the procedures prescribed in 38 C.F.R. § 3.159(c) 
as regards requesting records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to each claim 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  Pertinent to the claim for direct service 
connection for sleep apnea, the RO should notify the veteran 
and his representative of what is needed to reopen the claim, 
as well as what is needed to establish  the underlying claim 
for service connection.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).   The RO should also ensure that its notice to the 
appellant meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection, 
and a notice pertinent to a claim for increase.    

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the D.C. 
VAMC all records of treatment and/or 
evaluation of the veteran for hemorrhoids 
from 2004 to the present time, to 
specifically include records of claimed 
October 2004 outpatient surgery and all 
post-surgical follow-up records.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should furnish to the veteran 
and his representative notification of 
the duties to notify and assist imposed 
the VCAA, specifically as regards the 
application to reopen the claim for 
direct service connection for sleep 
apnea.  The RO's letter should include 
specific notice as to the type of 
evidence needed to reopen the claim, as 
well as what is needed to substantiate 
the underlying claim for service 
connection.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
any of the matters on appeal that are not 
currently of record.  The letter should 
also include a summary of the evidence 
currently of record that is pertinent to 
each claim. 

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
requirements of the Dingess/Hartman 
decision, cited to above, as appropriate 
(providing notice pertinent to a claim 
for service connection and a claim for a 
higher rating).  

The RO's letter must also clearly explain 
to the veteran that he has a full one-
year period for response (although VA may 
adjudicate the claim within the one-year 
period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.   § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo a VA examination, by a physician, 
to obtain information as to the extent 
and degree of severity of his 
hemorrhoids.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

The physician should provide specific 
clinical findings as to whether the 
veteran's hemorrhoids are best 
characterized as (a) mild or moderate; 
(b) large or thrombotic, irreducible, 
with excessive redundant tissue, 
evidencing frequent recurrences; or (c) 
with persistent bleeding and with 
secondary anemia, or with fissures.  

The examiner should set forth all 
examination findings in a printed 
(typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the date and 
time of the examination sent to him by 
the pertinent VA medical facility at 
which it was to have been conducted. 



6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal-the claim for service connection 
for an acquired psychiatric disorder, on 
the merits, as well as the request to 
reopen the claim for direct service 
connection for sleep apnea-in light of 
all pertinent evidence and legal 
authority (to include, with respect to 
the claim involving sleep apnea, the 
legal authority governing finality and 
requests to reopen).  

If the veteran fails to report to the 
examination requested in connection with 
the claim for service connection for 
hemorrhoids, the RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  Otherwise, the RO 
adjudicate the claim for a higher rating 
in light of all pertinent evidence and 
legal authority.  

8.  In any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental SOC that 
includes citation to and discussion of 
all legal authority considered-to 
include the version of 38 C.F.R. 
§ 3.156(a) applicable to claims to reopen 
filed since August 29, 2001-as well as 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


